Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 12-1417

                         ALLEN DONALD HANSON,

                        Plaintiff, Appellant,

                                     v.

MICHAEL J. ASTRUE, Commissioner, Social Security Administration,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]



                                  Before

                 Torruella, Howard and Thompson,
                         Circuit Judges.



     G. Bradley Snow and Tanous, Snow & Lufkin, LLC on brief for
appellant.
     Thomas E. Delahanty II, United States Attorney and Timothy A.
Landry, Special Assistant U.S. Attorney on brief for appellee.



                             April 11, 2013
           Per Curiam.    Claimant appeals from the denial, at step

5 of the sequential evaluation process, of his application for

Social Security disability benefits.    Although we think that the

Commissioner's decision is supported by substantial evidence, we do

not rest this conclusion on the ground given by the magistrate

judge in her Report and Recommendation -- i.e., that claimant’s

recent education, a 2005 Bachelor of Science degree, provides for

direct entry into skilled work and that one of the semiskilled jobs

cited by the vocational expert (VE) satisfies the Commissioner’s

burden of showing the availability of such work.       Rather, we find

that substantial evidence supports the conclusion that claimant's

prior job as a store clerk provides him with skills that are

transferable to the semiskilled, light job of general office/file

clerk.   This conclusion stands even viewing claimant, who was 58

years old at the time of the administrative hearing, as a person of

advanced age.

I.   Direct Entry into Skilled Work

           The applicable regulation provides as follows:

                If you are of advanced age (age 55
                or older), and you have a severe
                impairment(s) that limits you to
                sedentary or light work, we will
                find that you cannot make an
                adjustment to other work unless you
                have skills that you can transfer to
                other skilled or semiskilled work .
                . . or you have recently completed
                education which provides for direct
                entry into skilled work.


                                -2-
20 C.F. R. § 404.1568(d)(4) (emphasis altered). Despite this clear

language, which shows that the regulations refer to “skilled or

semiskilled” work when that is what is meant, the magistrate judge

found,   and   the   Commissioner       argues,   that    direct      entry   into

semiskilled will suffice.        Since we are not deciding the case on

this ground, we only note that this position is doubtful.

II.   Transferable Skills

           Under the usual standard, transferability of skills is

considered to be most likely among jobs in which


                 (i) The same or a lesser degree of
                 skill is required;

                 (ii) The same or similar tools and
                 machines are used; and

                 (iii) The same or similar raw
                 materials, products, processes, or
                 services are involved.

20 C.F.R. § 404.1568(d)(2).        "A complete similarity of all three

factors"   nonetheless      is    not     required       in   order     to    find

transferability.     Id. § 404.1568(d)(3).

           In addition to the foregoing, age plays a factor in

determining    transferability,     and    the    regulations      describe    two

different standards.     First, if a claimant (1) is limited to light

work, (2) is of advanced age (age 55 or older), (3) but is not yet

60 years old, the usual standard applies.            Id. § 404.1568(d)(4).

However, if a claimant is limited to light work and is "closely

approaching retirement age (age 60 or older)," such a person will

                                    -3-
be found to have skills that are transferable to other light work

"only if the light work is so similar to [the person's] previous

work that [he or she] would need to make very little, if any,

vocational adjustment in terms of tools, work processes, work

settings, or the industry."   Id. (emphasis in original).

          The magistrate judge thought that the question concerning

the applicable standard was open to dispute because (1) the ALJ had

made his decision when claimant was 58 years old and (2) claimant's

RFC fell "a hair below the full range of light work due to the

occasional [climbing] restriction placed on ramps, ladders, stairs,

and the like."   Hanson v. Social Sec. Admin. Comm'r, No. 11-cv-

00008, 2011 WL 6888642, at *7 (D. Me. December 28, 2011) (internal

quotation marks omitted).   We disagree.

          First, claimant fits squarely within the terms of the

usual standard because although he is of advanced age, he had not

yet turned 60 at the time of the ALJ's decision.    And, while the

regulations provide that the age categories are not to be applied

"mechanically in a borderline situation," 20 C.F.R. § 404.1563(b),

claimant's age of 58 is not borderline.     That is, claimant was

about two years away from turning 60 at the relevant time, and it

is only if a claimant is "within a few days to a few months of

reaching an older age category" that such category might apply.

Id. (emphasis added).    The second problem with the magistrate

judge’s view is that claimant simply does not dispute that his


                                -4-
climbing limitations do NOT affect his ability to perform the

duties of a general office/file clerk.

            Turning to the merits, then, claimant’s argument is that

the VE did not engage in the proper analysis when applying the

factors listed in § 404.1568(d)(2).        In particular, claimant

contends that the VE was required to have followed the procedures

set out in The Revised Handbook for Analyzing Jobs.            Claimant,

however, cites no authority for such a requirement – statutory,

regulatory, or judicial.     In any event, even using the analysis

that claimant suggests, the ALJ’s decision that claimant possesses

skills that are transferable to the job of general office/file

clerk still is adequately supported.

            First, claimant concedes that § 404.1568(d)(2)(i) has

been satisfied since the general office/file clerk job has “a

lesser degree of skill” than his prior work.    Claimant's Brief, at

21-22.   Claimant also concedes that his job as a store clerk

involves the same or similar “raw materials, products, . . . or

services”    as   the   general   office/file   clerk   job,     see   §

404.1568(d)(2)(iii).     Id. at 26.     As a result, the remaining

dispute concerns (1) whether the two jobs have the same or similar

“processes,” and (2) whether the jobs use the same or similar

“tools and machines.”

            Beginning with the issue of processes, claimant refers to

The Revised Handbook and its use of "method verbs" to describe the


                                  -5-
activities of a particular job.             Claimant’s Brief, at 24.           In this

respect, claimant reports that his past work as a store clerk

involves 18 method verbs (unspecified) and the proposed job of

general     office/file        clerk      involves     23    method    verbs    (also

unspecified).        Id. at 24-25.        Out of the total of 41 such verbs,

claimant continues, the jobs have only five in common: (1) marking;

(2) posting; (3) punching; (4) routing; and (5) selecting.                      Id. at

25.     Claimant thus concludes, without further argument or any

suggestion of how many common verbs are required before similarity

can    be   found,    that    the   two    jobs   do   not    have    the   requisite

similarity of processes.            There are two problems with claimant's

position.

             First, the two jobs have more than five processes in

common.     In this respect, claimant ignores his own, and the VE’s,

description of the activities involved in the job of store clerk:

(1)    logging   newly       received     materials    into    the    computer;    (2)

handling     requests    for     supplies,       presumably    via     telephone   or

computer; (3) delivering supplies to others; (4) record keeping;

and (5) performing basic office skills, such as filing.                      Addendum

to the Commissioner's Brief, at 75-76, 240. Claimant also does not

dispute the Commissioner's description, taken from the Dictionary

of Occupational Titles (DOT), of the activities performed by a

general office/file clerk:             (1) typing on and entering information

into    a   computer;    (2)     answering       the   telephone      and   conveying


                                           -6-
messages; (3) running errands; (4) record keeping; and (5) filing.

Commissioner’s Brief, at 9.   Therefore, in addition to the five

activities cited by claimant, the two jobs also have in common the

following:   (1) using computers; (2) taking messages, such as

orders; (3) running errands, such as making deliveries; (4) record

keeping; and (5) basic filing.

          Second, of course, “complete similarity” of factors is

not required, see § 404.1568(d)(3), and claimant acknowledges, as

noted, that the store clerk job and the position of general

office/file clerk already share three out of the four factors cited

in § 404.1568(d)(2)(iii).   As a result, the two jobs not only use

the same or similar raw materials, products, or services, they also

have in common the ten processes described above.        Given this,

there plainly is substantial evidence to support the conclusion

that § 404.1568(d)(2)(iii) has essentially been satisfied.

          Turning to the issue of tools and machines, claimant

states that, according to The Revised Handbook, his prior job as a

store clerk involved using measuring devices, price guns, hole

punches, computers, and forklifts.     Clamant's Brief, at 22-23.   As

for the job of general office/file clerk, claimant reports that

such a job involves using calculators, adding machines, hole

punches, postage meters, typewriters, and dictating equipment. Id.

at 23.   Based on this, claimant concludes, again without any




                                 -7-
analysis, that the tools and machines used in the two jobs are not

the same or similar.        Id. at 24.

           We disagree.        Given the prevalence of computers, which

often   take   the   place     of   calculators,           adding    machines,       and

typewriters, the two jobs clearly have a major machine in common.

Claimant also ignores the VE’s description of the additional tools

and/or machines that the positions of store clerk and general

office/file     clerk      share:      (1)        office     equipment       such     as

photocopiers;      (2)     record   books;        (3)   report      forms;   and     (4)

telephones.     Addendum to the Commissioner's Brief, at 84.                        As a

result, we do not think that the Commissioner was required to find

insufficient similarity of tools and machines between the two jobs.

           Given     the     foregoing,      we     conclude     that   substantial

evidence supports the Commissioner' decision that claimant has

skills that are transferable to the job of general office/file

clerk and that, as a result, he is not disabled.

           The judgment of the district court therefore is affirmed.




                                       -8-